Citation Nr: 0522026	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  98-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with panic disorder without 
agoraphobia, currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The veteran's claims were previously before the Board, and in 
a September 2003 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran is not shown to have migraine headaches that 
are very frequent and completely prostrating with prolonged 
attacks that are productive of severe economic 
inadaptability.  

2.  The veteran's PTSD with panic disorder and without 
agoraphobia is not shown to be productive of total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).  

2.  The schedular criteria for a rating in excess of 70 
percent for PTSD with panic disorder without agoraphobia have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411-9412 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 1997 letter and rating 
decision of the evidence needed to substantiate her claims, 
and she was provided an opportunity to submit such evidence.  
Moreover, in a February 1998 statement of the case and 
supplemental statements of the case issued in July 1998, 
April 2003, and March 2005, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
her of the reasons why her claims had been denied, and 
provided her additional opportunities to present evidence and 
argument in support of her claims.  

In a February 2004 letter, the veteran was informed of VA's 
duty to obtain evidence on her behalf.  She was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of her duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that she could either submit or ask VA 
to obtain any evidence that she wanted considered in 
connection with her claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (indicating that the "fourth element" 
of the notice requirement as set forth in 38 C.F.R. § 
3.159(b)(1) required VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records and examination 
reports have been received.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the October 1997 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until February 2004.  In such instances, 
the Court held that when notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice specifically complying with § 5103(a) 
or 3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in her 
possession that pertains to the claims.  The Board finds that 
the veteran received such notice in February 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in February 2004 was not 
given prior to the October 1997 RO adjudication of the 
claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the March 2005 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  


B.  Legal criteria

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the August 1998 personal hearing, and VA 
outpatient treatment and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  In addition, a disability rating may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1.  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Migraine headaches

The veteran is currently assigned a 30 percent disability 
rating for migraine headaches under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  The veteran 
now contends that her migraine headaches are more disabling 
than previously evaluated, and she has appealed for an 
increased rating.  

Under Diagnostic Code 8100, the rating schedule for 
migraines.  A 30 percent rating is warranted for migraines 
manifested by prostrating attacks averaging once a month over 
the last several months.  A 50 percent evaluation is 
warranted for migraines with very frequent, completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a (2004).

The Board has reviewed the evidence of record and finds that 
a preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's migraine headaches.  

An April 1997 Certification by Employee's Health Care 
Provider noted that the veteran had chronic recurring 
headaches of undetermined frequency and duration diagnosed as 
migraine headaches.  It stated that the veteran was required 
to be off work intermittently or work a reduced schedule as a 
result of the condition, and that time and duration were 
dependent on the headache.  At present, the veteran was not 
incapacitated and generally sought treatment every 3 to 4 
months in a neurology clinic or sooner if the migraines were 
intractable.  Ultimately, it was noted that the veteran was 
able to perform the functions of her work but that her 
employment must be limited to 40 hours per week due to the 
fact that regular sleep, eating, and working diminished the 
recurrence of headaches.  

The record also contains an August 1997 personal action 
(Notice of Removal) by the United States Postal Service which 
indicates that the veteran was unable to perform the duties 
of her position and had failed to accept a light duty offer.  
It was reported that the veteran had in May 1997 requested a 
light duty assignment due to illness or injury.  However, 
although the veteran apparently had been offered split shifts 
at different times and a tour one assignment, she had refused 
them all.  

In a May 1998 statement, the veteran's representative 
asserted that the veteran took frequent medication to combat 
her prostrating headaches that occurred 5 times each month.  
She indicated that these "excruciatingly painful" attacks 
rendered her virtually unable to function and were a direct 
and proximate result of her losing her job, therefore 
resulting in severe economic inadaptability.  

A June 1998 VA neurology treatment report noted that the 
veteran had a history of migraine headaches.  A CT scan of 
the veteran's head was negative.  The veteran reported an 
increase in headaches in the prior 6 months from 1 to 2 
headaches per month to 5 to 6 headaches per month.  Following 
an examination, the veteran was diagnosed with migraine 
headaches.  It was noted that the increase in headaches was 
likely related to her irregular menstrual cycle. 

At the July 1998 personal hearing, the veteran's 
representative stated that the veteran's migraine headaches 
had led to her dismissal as an employee for the U.S. Postal 
Service.  The veteran testified that she took medication for 
her headaches and experienced headaches approximately 5 times 
each month with 3 additional mild headaches per month.  She 
asserted that she had to lie down each time she had a 
headache, as they often lasted 8 to 15 hours, and that they 
generally occurred at night or early in the morning.  She 
stated that if a headache began at work, she was sent home.  
She maintained that her prescribed medication was helpful but 
caused her to be nauseated.  She denied having any 
hospitalizations for her headaches.  

At her October 1998 VA examination, the veteran stated her 
headaches occurred 1 to 2 times each week and that she missed 
approximately 1 day per week from her work study program due 
to her headaches.  When feeling a headache coming on, she 
indicated that she took her prescribed medication, causing 
the headaches to ease off.  She also reported dizziness and 
lightheadedness but denied blacking out or having seizures.  
She maintained that she was light-sensitive, often had 
blurred vision, and was unable to function with many of her 
headaches.  A neurological examination was within normal 
limits.  The veteran was ultimately diagnosed with severe, 
incapacitating migraine headaches that were precipitated by a 
traumatic event.  

At her September 1999 VA examination, the veteran complained 
of constant headaches, nausea, and occasional vomiting.  She 
also noted that she had photophobia and sonophobia with 
blurred vision during a headache.  It was noted that her 
attacks occurred 3 to 5 times per month with associated 
stress and that she had to lie down during an episode.  The 
veteran was diagnosed with "classic migraine headaches."  

At her November 2004 VA examination, the veteran reported 
having headaches that were preceded by a "jagged squiggly 
colored line in my vision" and associated with tunnel 
vision, neck tightening, photophobia, and phonophobia.  She 
stated that she took her medication as soon as she felt an 
aura coming and the medication cut off the headache.  The 
veteran asserted that she had headaches approximately 2 times 
per month and that things were pretty constant and stable 
with regard to the frequency of the auras.  She asserted  
that she missed work approximately 2 times per month due to 
side effects of headaches.  It was noted that she currently 
worked at an office job.  The veteran indicated that she was 
successful at avoiding headaches through her medication 
regimen.  The examiner opined that the veteran was disabled 
twice per month mainly due to side effects of the medications 
she needed to take to treat her headaches.  

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against a 
rating in excess of 30 percent for the veteran's migraine 
headaches.  Previously, the veteran indicated that she 
experienced 5 to 6 debilitating migraine headaches each 
month.  At her September 1999 VA examination, she indicated 
that the attacks had lessened to between 3 and 5 per month.  
Most recently, at her November 2004 VA examination, it was 
noted that the veteran only had headaches approximately 2 
times per month and was "successful at avoiding headaches" 
through her medication regimen.  The veteran further 
indicated that such a headache occurrence was quite constant 
and stable with regard to frequency.  The examiner indicated 
that she was "disabled" twice per month due to side effects 
of the medications she needed in order to treat her 
headaches.  As such, the Board finds that a preponderance of 
the evidence overall is against showing that the veteran's 
migraine headaches occur very frequently and are completely 
prostrating and prolonged.

The Board also finds that the evidence does not support a 
finding of  "severe economic inadaptability."  As noted 
above, a health care provider reported in an April 1997 
statement that the veteran was able to perform the functions 
of her work and was only limited to working 40 hours per 
week.  As documented in an August 1997 letter, the United 
States Postal Service offered the veteran a light duty 
assignment which she had requested based on illness or injury 
which she refused.  More recently, the November 2004 VA 
examiner noted that the veteran was currently employed and 
noted that she missed work approximately twice per month due 
to side effects of headaches.  As such, a rating in excess of 
30 percent is not warranted at this time.  

In summary, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against a 
rating in excess of 30 percent for migraine headaches.  The 
veteran's appeal is accordingly denied.  

2.  PTSD with panic disorder without agoraphobia

The veteran is currently assigned a 70 percent disability 
rating for PTSD with panic disorder without agoraphobia under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Codes 9411-
9412 (2004).  The veteran now contends that her PTSD with 
panic disorder without agoraphobia is more disabling than 
previously evaluated, and she has appealed for an increased 
rating.  

Under the provisions of both Diagnostic Codes 9411 and 9412, 
a 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130 (2004).

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment of Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores ranging between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV, 46 - 47.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The Board has reviewed the evidence of record and finds that 
a preponderance of the evidence is against a rating in excess 
of 70 percent for PTSD with panic disorder without 
agoraphobia.  

The veteran's PTSD symptoms, as reflected in the medical 
findings of record, show occupational and social impairment 
with difficulties in most areas.  However, the evidence does 
not show that the veteran experiences total occupational and 
social impairment.  

During VA outpatient treatment in May 1998, the veteran 
complained of nightmares, lack of concentration, feelings of 
hopelessness, and feelings of helplessness.  No history of 
suicidal gestures or attempts were noted.  

At the July 1998 personal hearing, the veteran's 
representative stated that the veteran's nervous condition 
caused disturbances of motivation and mood, as well as 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran testified that she was 
angry and irritable, and had difficulty sleeping.  She 
reported having panic attacks at least once per week and 
indicated that she isolated herself and did not trust anyone 

At her October 1998 VA examination, the veteran complained of 
recurrent and intrusive distressing recollections of 
traumatic events, nightmares 1 to 2 times per week, and 
flashbacks.  It was noted that she isolated herself and felt 
detached from others, had a restricted range of effect, and 
was unable to have loving feelings for others.  She also 
reported insomnia, anger, irritability, lack of 
concentration, and hypervigilance.  On examination, the 
veteran was tearful, angry, anxious, and nervous.  She denied 
suicidal or homicidal ideations, as well as hallucinations.  
The veteran was oriented to time, place, and person, and her 
memory was fair.  The examiner indicated that she was totally 
pre-occupied with her traumatic experiences.  Ultimately, the 
veteran was diagnosed with PTSD with depression and anxiety, 
panic disorder without agoraphobia.  She was assigned a GAF 
score of 50.  The examiner commented that the veteran had 
impairment in her social and industrial adaptability.  

At her November 2004 VA examination, the veteran complained 
of isolation, nervousness, panic attacks, anxiety, and having 
aggressive thoughts.  She also reported experiencing panic or 
anxiety, and stated that she could not tolerate crowds.  She 
maintained that she had mood swings she described as rage and 
indicated that she wanted to hurt someone.  On examination, 
the examiner noted that the veteran was employed as an 
accountant and had been since 2001.  During the examination, 
she was emotionally labile, tearful, uncomfortable, and 
exhibited lack of emotional control.  However, she was 
oriented, coherent, alert, emotional labile, and her speech, 
judgment, and insight were normal and fair.  The veteran 
acknowledged having daily suicidal ideation but denied 
auditory hallucinations.  She did, however, indicated that 
she had some visual hallucinations as she believed that a 
shadow or spirit resided in her home.  The examiner noted 
that the veteran had significant personal stress and 
depression, and indicated that she regarded relationships 
with suspiciousness and hostility.  

Ultimately, the examiner stated that the veteran had a 
limited and reclusive social life and that she cut off 
emotional responses and feared intimacy.  It was noted that 
she experienced suicidal ideation on a daily basis but still 
forced herself to work.  The examiner indicated that she had 
some impairment at work and noted that she was impaired 
socially, occupationally and personally by fear and panic.  
The veteran was diagnosed with PTSD, by history; panic 
disorder without agoraphobia, alcohol dependence; and 
assigned a GAF of 50.  The examiner opined that she was 
competent to manage financial benefits and had limited 
employability.

The veteran's PTSD with panic disorder without agoraphobia 
symptoms, as reflected in the medical findings of record, 
show occupational and social impairment with deficiencies in 
most areas.  The veteran's subjective complaints include 
suicidal ideation, near-continuous panic, depression, 
nightmares, irritability, and inability to establish and 
maintain effective relationships.  In addition, the November 
2004 VA examiner noted that the veteran was impaired 
socially, occupationally, and personally by fear and panic.  
Finally, she was assigned two GAF scores of 50, reflecting 
serious symptomatology.  Such findings are consistent with 
the 70 percent evaluation that has been assigned.  

Although the veteran has been found to experience some of the 
criteria contemplated for the next higher disability rating 
of 100 percent, such as delusions, visual hallucinations, and 
daily suicidal ideations, the objective medical evidence of 
record has not shown the presence of most of the other 
symptoms, such as gross impairment of thought processes or 
communication; grossly inappropriate behavior; inability to 
perform activities of daily living; or disorientation.  On 
the contrary, the November 2004 VA examiner specifically 
noted that the veteran was oriented, coherent, and had fair 
judgment and insight.  In addition, it was noted that she was 
currently employed and had been since 2001.  Moreover, the 
examiner noted that she was competent to manage her funds and 
only had "some impairment" at work.  Finally, there was no 
evidence that the veteran had memory loss for names of close 
relatives, own occupation, or own name, and she was not 
disoriented to time or place.  The Board thus finds that the 
veteran's PTSD with panic disorder without agoraphobia is not 
of such severity as to warrant a 100 percent disability 
rating under the provisions of Diagnostic Codes 9411-9412 
(2004).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased disability rating for the veteran's PTSD with panic 
disorder without agoraphobia.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 




ORDER

A rating in excess of 30 percent for migraine headaches is 
denied.  

A rating in excess of 70 percent for PTSD with panic disorder 
without agoraphobia is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


